Case: 18-11172      Document: 00515143530         Page: 1    Date Filed: 10/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-11172                             FILED
                                  Summary Calendar                     October 3, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk


SERAFINA LICCARDI,

                                                 Plaintiff−Appellant,

versus

DELTA PERSONNEL/DELTA STAFFING SERVICES; ROSE LYSKOWSKI;
STANLEY LYSKOWSKI, also known as Stan Pierce,

                                                 Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CV-2537




Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *

       Serafina Liccardi sued pro se, and the district court granted the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11172    Document: 00515143530      Page: 2   Date Filed: 10/03/2019


                                 No. 18-11172

defendants’ motion to dismiss per Federal Rule of Civil Procedure 12(b)(6).
Liccardi moves to proceed in forma pauperis (“IFP”) on appeal.

      By moving to proceed IFP, Liccardi is challenging the district court’s cer-
tification that her appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into good faith “is limited to
whether the appeal involves legal points arguable on their merits (and there-
fore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation marks and citation omitted). We may dismiss the appeal if it is friv-
olous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

      Liccardi contends that the defendants breached a quantum meruit con-
tract, fraudulently concealed a letter regarding her trust, psychologically co-
erced her siblings, and converted and embezzled her investments and trusts.
Those arguments are supported with inapplicable cases and statutes and do
not suffice to show a nonfrivolous issue for appeal. See Howard, 707 F.3d
at 220.

      Liccardi makes other arguments without factual or legal support. She
contends that the defendants violated her civil rights, harassed her, and vio-
lated her right to privacy. Because Liccardi fails adequately to brief those
issues, they are abandoned. See Yohey v. Collins, 985 F.2d 222, 224−25 (5th
Cir. 1993). Thus, she has failed to show that she will present a nonfrivolous
issue for appeal. See Howard, 707 F.2d at 220.

      Accordingly, the motion to proceed IFP on appeal is DENIED, and the
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH
CIR. R. 42.2.




                                       2